
	

113 HR 5291 IH: To amend the Harmonized Tariff Schedule of the United States with respect to goods exported for processing abroad and reimported, and for other purposes.
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5291
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mr. Owens introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United States with respect to goods exported for
			 processing abroad and reimported, and for other purposes.
	
	
		1.Treatment of goods exported for modification and reimported
			(a)Textile and apparel goods
				(1)In generalSubchapter II of chapter 98 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following subheading, with the article
			 description having the same degree of indentation as the article
			 description for subheading 9802.00.60:
					
						
							
								
									9802.00.70Textile and apparel goods classifiable under chapter 61, except goods of heading 9802.00.90 and
			 goods imported under provisions of subchapter XIX or XX of this chapter,
			 if exported for further processingA duty upon the full value of the imported article, less the cost or value of materials, including
			 thread, yarn, fabric, or components the product of the United States and
			 provided for under any of headings 5106 through 5110, 5204 through 5207,
			 5306 through 5308, 5401 through 5406, or 5508 through 5511, or chapter 60
			 or 61 (see U.S. note 4 of this subchapter)Free (CL, CO, IL, JO, KR, P, PA, PE, SG)A duty upon the full value of the imported article, less the cost or value of materials, including
			 thread, yarn, fabric, or components the product of the United States and
			 provided for under any of headings 5106 through 5110, 5204 through 5207,
			 5306 through 5308, 5401 through 5406, or 5508 through 5511, or chapter 60
			 or 61 (see U.S. note 4 of this subchapter) (AU, B, BH, C, CA, E, MA, MX,
			 OM)Free, for products described in U.S. note 7 to this subchapterFree, for qualifying articles from sub-Saharan African countries enumerated in U.S. note 7 to this
			 subchapterA duty upon the full value of the imported article, less the cost or value of materials, including
			 thread, yarn, fabric, or components the product of the United States and
			 provided for under any of headings 5106 through 5110, 5204 through 5207,
			 5306 through 5308, 5401 through 5406, or 5508 through 5511, or chapter 60
			 or 61 (see U.S. note 4 of this subchapter) .
				(2)Conforming amendmentU.S. note 4 to subchapter II of chapter 98 of the Harmonized Tariff Schedule of the United States
			 is amended, in the matter preceding paragraph (a), by inserting and subheading 9802.00.70 after 9802.00.90.
				(b)Commingling of fungible goods exported for repairs or alterationsU.S. note 3 to subchapter II of chapter 98 of the Harmonized Tariff Schedule of the United States
			 is amended by adding at the end the following:
				
					(e)For purposes of subheadings 9802.00.40 and 9802.00.50, if an article is exported from the United
			 States for the purpose of repairing or altering the article and the
			 article is subsequently imported into the United States—
						(1)the article shall be considered to be the same article that was exported without regard to whether
			 the article contains 1 or more components recovered from an identical or
			 similar article that was also exported from the United States; and
						(2)the cost or value of any such components shall not be included in the value of the article when the
			 article enters the United States..
			(c)Articles previously imported
				(1)Duty treatmentThe article description for heading 9801.00.20 of the Harmonized Tariff Schedule of the United
			 States is amended to read as follows: Articles, previously imported, with respect to which the duty was paid upon such previous
			 importation or which were imported previously free of duty, if (1)
			 reimported, without having been advanced in value or improved in condition
			 by any process of manufacture or other means while abroad, after having
			 been exported under lease or similar use agreements, bailment agreements,
			 or for warehousing, repackaging, or both, and (2) reimported by or for the
			 account of the person who imported it into, and exported it from, the
			 United States..
				(2)Commingling of fungible goodsThe U.S. notes to subchapter I of chapter 98 of the Harmonized Tariff Schedule of the United States
			 are amended by adding at the end the following new note:
					
						3.
							(a)For purposes of heading 9801.00.20—
								(i)fungible goods exported from the United States may be commingled, and
								(ii)the origin, value, and classification of such goods may be accounted for using an inventory
			 management method.
								(b)If a person chooses to use an inventory management method under paragraph (a) with respect to
			 fungible goods, the person shall use the same inventory management method
			 for any goods with respect to which the person claims fungibility.
							(c)For purposes of this note—
								(i)the term fungible good means any good that is commercially interchangeable with another good and that has properties that
			 are essentially identical to the properties of another good; and
								(ii)the term inventory management method means any method for managing inventory that is based on generally accepted accounting principles..
				(d)Use of manufacturer’s identification code for textile and apparel productsThe U.S. notes to chapter 98 of the Harmonized Tariff Schedule of the United States are amended by
			 adding at the end the following new note:
				
					4.For textile and apparel products classified in subchapter I or II of this chapter, the
			 manufacturer’s identification code (MID) of the facility that repairs,
			 alters, assembles, processes, stores, or otherwise handles the products
			 may be used on any customs entry documentation or electronic data
			 transmission that requires identification of the manufacturer..
			2.Effective date
			(a)In generalSubject to subsection (b), the amendments made by this Act shall apply to goods entered, or
			 withdrawn from warehouse for consumption, on or after the 15th day after
			 the date of the enactment of this Act.
			(b)Retroactive application
				(1)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of
			 law, and subject to paragraph (2), the entry of any good—
					(A)that was liquidated or made on or after January 9, 2008, and before the 15th day after the date of
			 the enactment of this Act, and
					(B)with respect to which there would have been no duty if the amendment made by section 1(c)(1)
			 applied to such entry,shall be liquidated or reliquidated as if such amendment applied to such entry.(2)RequestsA liquidation or reliquidation may be made under paragraph (1) with respect to an entry only if a
			 request therefor is filed with U.S. Customs and Border Protection before
			 the later of the 180th day after the date of the enactment of this Act or
			 the 180th day after the date of liquidation of the entry, that contains
			 sufficient information to enable U.S. Customs and Border Protection—
					(A)to locate the entry; or
					(B)to reconstruct the entry if it cannot be located.
					(3)Payment of amounts owedAny amount owed by the United States pursuant to the liquidation or reliquidation of an entry of an
			 article under paragraph (1) shall be paid, without interest, not later
			 than 90 days after the date of the liquidation or reliquidation (as the
			 case may be).
				(4)DefinitionIn this subsection, the term entry includes a withdrawal from warehouse for consumption.
				
